Title: To George Washington from William Tilghman, 16 August 1793
From: Tilghman, William
To: Washington, George



Sir
City Tavern [Philadelphia] Friday—16. Augt 1793

I have the honor of inclosing a bond which you will be pleased to execute, after filling up the blank left for the date. The inclosed copy of Mr Chalmers’s receipt will explain the nature of the transaction. I shall take the earliest opportunity of writing to Chalmers & you shall be informed of his answer as soon as I receive it. I must beg the favor of your sending the bond under cover to me, to be left at the City Tavern, any time before Monday next, on which day I shall leave the City. I have the honor to be with the most perfect respect Sir yr most ob. Servt

Wm Tilghman

